

EXHIBIT 10.1
EXECUTION COPY


EMPLOYMENT AGREEMENT
THIS AGREEMENT is entered into as of January 1, 2018 (the “Effective Date”)
between the FEDERAL HOME LOAN BANK OF CHICAGO (the “Bank”) and MATTHEW R.
FELDMAN (the “Executive”) (each a “Party” and collectively, the “Parties”).
RECITALS:
A.
The Bank and the Executive have previously entered into an Employment Agreement
dated as of January 1, 2015, which was scheduled to expire on December 31, 2018
(the “Current Agreement”), and the Bank wishes to revise and extend the
employment of the Executive in a manner that closely aligns the interests of the
Executive with the interests of the members of the Bank, and that provides
appropriate incentives to the Executive for the successful performance of his
duties; and

B.
The Bank and the Executive wish to confirm the employment of the Executive by
the Bank on the terms and conditions hereinafter set forth; and

C.
The Bank recognizes the valuable services that the Executive has rendered and
desires to be assured that the Executive will continue his active participation
in the business of the Bank, subject to the terms of this Agreement, and desires
to assure the Executive that his employment will continue subject to the terms
of this Agreement.

D.
The Parties wish to replace the Current Agreement with this Agreement, to become
effective on the Effective Date.

NOW, THEREFORE, in consideration of the promises and the mutual agreements
contained in this Agreement, it is agreed as follows:
1. DEFINITIONS.
As used in this Agreement, unless the context otherwise requires a different
meaning, the following terms shall have the following meanings (such meanings to
be equally applicable to the singular and plural forms thereof and words in the
masculine gender being deemed to be feminine as may be applicable):
Board means the Board of Directors of the Bank.
Cause means any of the following activities by the Executive: (i) conviction of
the Executive for any felony, or for a crime involving moral turpitude; (ii)
commission of any act involving dishonesty, disloyalty, or fraud with respect to
the Bank or any of its members; (iii) willful and continued failure to perform
material duties that are reasonably directed by the Board, which are consistent
with the terms of this Agreement and the position of President and CEO; (iv)
gross negligence or willful misconduct with respect to the Bank or any of its
members; (v) any violation of Bank policies regarding sexual harassment,
discrimination, substance abuse, or the Bank’s Code of Ethics to the extent such
acts would provide grounds for a termination for cause with respect to other
employees; or (vi) a material breach of a material provision of this




#N8NUVSRB0D1RNCv1

--------------------------------------------------------------------------------



EXECUTION COPY


Agreement. No act or failure to act on the part of the Executive shall be
considered “willful” unless it is done, or omitted to be done, by the Executive
in bad faith or without reasonable belief that his action or omission was in the
best interests of the Bank.
Confidential Information means: (a) financial information, including, but not
limited to, earnings, assets, debts, prices, fee structures, volumes of
purchases or sales, or other financial data, whether relating to the Bank
generally or to particular products or services offered by the Bank; (b)
customer or member information, including, but not limited to, information
concerning the products or services utilized or purchased by members, the names
and addresses of members, terms of funding or loan agreements, or of particular
transactions, or related information about potential members; (c) marketing
information, including, but not limited to, details about ongoing or proposed
marketing programs or agreements by or on behalf of the Bank, marketing
forecasts, results of marketing efforts or information about impending
transactions, and pricing strategies; (d) personnel information, including, but
not limited to, employees' personal or medical histories, employment agreements,
commission and bonus plans, compensation, or other terms of employment, actual
or proposed promotions, hirings, resignations, disciplinary actions,
terminations, training methods, performance, or other employee information; (e)
information contained in any computer files, including, but not limited to,
reports of examination issued by the Bank’s regulator, current and historical
information regarding the Bank’s borrowing and other relationships with its
members and other borrowers, results of the Bank’s internal ratings of its
members and other borrowers, confidential information of third parties provided
to the Bank under an agreement requiring the Bank to maintain the
confidentiality of such information except for specified permitted uses, or
other proprietary operating software systems and any associated passwords; (f)
procedures manuals, policy manuals, sales training materials, brochures, funding
agreements, license agreements, minutes of Board meetings, managers’ meetings,
and sales meetings; and (g) contacts, including, but not limited to, any
compilations of past, existing, or prospective sources of business, proposals,
or agreements between members and the Bank, any sales or borrowing histories or
other revenue information by member or customer, status of member or customer
accounts or credit, or related information about actual or prospective members
or contacts.
Determination Date means the date of termination of the Executive’s employment
with the Bank, for any reason whatsoever, or any earlier date (during the
Restricted Period) of an alleged breach of the Restrictive Covenants by the
Executive.
Disability means that the Executive (a) is unable to engage in any substantial
gainful activity by reason of any medically determinable physical or mental
impairment which can be expected to result in death or can be expected to last
for a continuous period of not less than twelve (12) months, as determined under
the Bank’s short- or long-term disability program; or (b) is, by reason of any
medically determinable physical or mental impairment which can be expected to
result in death or can be expected to last for a continuous period of not less
than twelve (12) months, as determined under the Bank’s short- or long-term
disability program, receiving income replacement benefits for a period of not
less than three (3) months under an accident and health plan covering the Bank’s
employees.
Person means any individual or any corporation, partnership, joint venture,
association, or other entity or enterprise.


2

--------------------------------------------------------------------------------



EXECUTION COPY


Protected Employees means employees of the Bank who were employed by the Bank at
any time within six (6) months prior to the Determination Date.
Restricted Period means the period of the Executive’s employment by the Bank
under this Agreement plus a period extending two (2) years from the date of
termination of employment.
Restrictive Covenants means the restrictive covenants contained in Section 9(b)
and (c) hereof.
Retirement means the planned and voluntary termination by the Executive of his
employment on or after reaching the earliest retirement age permitted by the
Financial Institutions Retirement Fund.
Term of the Agreement means the period which commences on the Effective Date
and, unless earlier terminated pursuant to Section 6, ends on December 31, 2020.


2. DUTIES OF EMPLOYEE.


The Executive has been retained by the Bank as its President and Chief Executive
Officer (“President and CEO”) with overall charge and responsibility for the
business and affairs of the Bank. The Executive shall report directly to the
Board and shall perform such duties as the Executive shall reasonably be
directed to perform by the Board. The Executive shall devote his best efforts to
the performance of the duties of his position with the Bank and shall devote
substantially all of his business time and attention to the performance of his
duties under this Agreement, excluding any periods of vacation and sick leave to
which the Executive is entitled. The Executive may (a) serve on civic or
charitable boards or committees and (b) deliver lectures and fulfill speaking
engagements, so long as such activities do not, in the view of the Board,
interfere, in any substantive respect, with the Executive’s responsibilities
hereunder or conflict, in any material way, with the business of the Bank or the
Bank’s Code of Ethics.


3. TERM OF THE AGREEMENT.


Unless terminated earlier as provided in Section 6, the Executive's employment
as President and CEO under this Agreement shall continue for the Term of the
Agreement, as defined above.


4. COMPENSATION.


(a)    Salary. The Executive’s base salary is $940,420, which base salary shall
be effective as of the Effective Date and shall be payable in accordance with
the Bank’s normal payroll schedule. The Human Resources & Compensation Committee
of the Board (the “HR&C Committee”) shall review the performance of the
Executive at least annually. Following its review for the 2018 calendar year,
the HR&C Committee may recommend that the Board increase the Executive’s base
salary up to $987,440, to be effective January 1, 2019. This shall be the final
base salary increase for the Executive for the Term of the Agreement, the
discretion of the Board notwithstanding.


3

--------------------------------------------------------------------------------



EXECUTION COPY




(b)    Incentive Plans.
(i)
The Executive is currently a participant in the Bank’s President and Executive
Team Incentive Compensation Plan effective January 1, 2017 (the “Incentive
Plan”) and may participate in any successor plans, however titled, which apply
to the Bank’s President and CEO.

(ii)
The Executive shall be entitled to receive all applicable incentive awards under
the Incentive Plan, or any successor plan, as applicable, with respect to each
fiscal year during the Term of the Agreement if he attains the performance
objectives to be mutually agreed upon by the Board and the Executive for each
such fiscal year for such plan. Such incentive awards, if any, for a given year
shall be paid in accordance with the terms of the respective plan or as
otherwise required to comply with the short-term deferral rules of Section 409A
of the Internal Revenue Code of 1986, as amended (the “Code”).

5. EXECUTIVE BENEFITS.
The Executive shall be eligible to participate in, or receive benefits that are
provided to employees under, the Bank’s various employee benefit plans,
excluding incentive plans, if any, except as provided in Section 4. The terms of
those plans are set forth in the respective plan documents, and are subject to
change based on the terms set forth therein.
The Bank shall provide the Executive with the following perquisites: (a) a
parking space at the Bank’s main office and (b) such airline club or other club
memberships as recommended by the HR&C Committee and approved by the Board.
6. TERMINATION.
The Executive’s employment under this Agreement may be terminated under the
following circumstances:
(a)
Death. Upon the Executive's death, in which case this Agreement and the Term of
the Agreement shall terminate on the date of death;

(b)
Disability. Upon the Executive’s Disability, in which case the Executive may be
eligible for leave under one or more of the Bank’s medical leave and/or
disability plans. If the Executive's Disability results in the Executive's
inability to perform, with or without reasonable accommodation (as defined under
the Americans with Disabilities Act), the Executive's duties under this
Agreement after the initial ninety- (90-) day period of Disability, the Bank may
give the Executive thirty (30) days’ written notice of termination of this
Agreement. If the Executive does not return to the performance of the
Executive's duties hereunder on a full-time basis by the end of the thirty-
(30-) day notice period, then the Bank may terminate the Executive's employment
hereunder effective on the thirty-first (31st) day following the giving by the
Bank of such written notice of termination. Although



4

--------------------------------------------------------------------------------



EXECUTION COPY


employment under this Agreement and the Term of the Agreement will end, the
termination of this Agreement shall not affect the Executive’s employment and
benefits under the Bank’s medical leave and/or disability plans, if applicable;
(c)
Termination by the Board for Cause. The Board may terminate the Executive's
employment at any time for Cause, such termination to be effective as of the
date stated in a written notice of termination delivered to the Executive.
Before proceeding with termination under subparts (iii) through (vi) of the
definition of “Cause,” above, the Board shall give the Executive written notice
of the grounds for termination and thirty (30) days to cure, if curable. If the
Executive fails or is unable to cure, the Executive’s employment shall terminate
on the thirty-first (31st) day following the giving by the Bank of such written
notice of termination;

(d)
Resignation by the Executive. The Executive may voluntarily resign his position
with the Bank at any time for any reason or for no reason upon thirty (30) days’
prior written notice to the Bank. Such resignation shall be effective as of the
date stated in such written notice, unless otherwise mutually agreed by the
Parties;

(e)
Retirement by the Executive. The Executive may choose to retire from the Bank at
any time upon thirty (30) days’ prior written notice to the Bank;

(f)
Termination by the Bank Other than for Cause. The Bank may terminate the
Executive's employment for any reason or for no reason, other than under
circumstances constituting Cause, upon thirty (30) days’ prior written notice to
the Executive. Such termination shall be effective as of the date stated in a
written notice of termination.

In no event shall the termination of the Executive's employment affect the
rights and obligations of the Parties set forth in this Agreement, except as
expressly set forth herein. Any termination of the Executive's employment
pursuant to this Section 6 shall be deemed to be a termination of all of the
Executive’s positions with the Bank.
7. TERMINATION PAYMENTS.
The Executive shall be entitled to receive the following payments upon
termination of the Executive's employment hereunder:
(a)
Termination by the Board for Cause. In the event of the termination of the
Executive's employment pursuant to Section 6(c), the Bank shall pay to the
Executive following such termination all accrued and unpaid salary for time
worked as of the date of termination and all accrued but unutilized vacation
time as of the date of termination, determined in accordance with the Bank’s
employee handbook. The Executive shall not be entitled to any other
compensation, bonus, incentive, or severance pay from the Bank; provided,
however, that nothing in this Section 7(a) shall affect any vested rights that
the Executive has under any pension, thrift, or other benefit plan, excluding
the Bank’s Employee Severance Plan dated May 1, 2007 or any successor plan (the
“Severance Plan”).



5

--------------------------------------------------------------------------------



EXECUTION COPY


(b)
Termination by Resignation. In the event of the termination of the Executive's
employment pursuant to Section 6(d), the Executive shall be entitled to receive
the following payments and benefits:

(i)
All accrued and unpaid salary for time worked as of the date of termination;

(ii)
All accrued but unutilized vacation time as of the date of termination,
determined in accordance with the Bank’s employee handbook;

(iii)
Payment of the incentive compensation that the Executive would otherwise have
been entitled to, adding, for purposes of this Section 7(b), the term,
“Resignation,” to the listed bases for eligibility under Section 5.3 of the
Incentive Plan, for:

(1)
the total incentive award (both the annual and deferral component) under the
Incentive Plan, or any successor plan, for the year in which termination occurs,
calculated as if all performance targets for the current annual and deferral
award period had been met at the target award level and pro-rated based on the
number of full months the Executive was employed during the year of termination
divided by 12;

(2)
any previously deferred award (50% of the total incentive award) under the
Incentive Plan, or any successor plan, not subject to pro-ration or further
adjustments based on performance target achievement during the deferral period;

provided, however, that the HR&C Committee may, in its discretion, reduce or
eliminate any incentive compensation amounts paid under this subsection (iii)
for any of the circumstances set forth in Section 5.3(b)(1)-(3) or (5) of the
Incentive Plan or any similar provision set forth in any successor plan, as
applicable;
(iv)
an additional amount under the Bank’s Post-December 31, 2004 Benefit
Equalization Plan, effective January 1, 2005 and amended January 1, 2013 (the
“BEP”) equal to the additional annual benefit under Section 3.01 of the BEP,
with the benefit under Section 3.01 being calculated as if:

(1)    the Executive is three (3) years older than his actual age;
(2)
the Executive had three (3) additional years of service at the same annual rate
of compensation (as defined in the Regulations Governing the Comprehensive
Retirement



6

--------------------------------------------------------------------------------



EXECUTION COPY


Program for the Pentegra Defined Benefit Plan for Financial Institutions as from
time-to-time amended, and as adopted by the Bank) in effect for the twelve-
(12-) month period ending on the December 31 that immediately precedes the
Executive’s termination; and
(3)
the BEP continued in effect without change in accordance with its terms as in
effect on the date immediately preceding the Executive’s date of termination.

The Bank will distribute the amounts in this subsection (iv) at the same time
and in the same manner as the Executive has elected pursuant to section 3.02 of
the BEP.
(v)
The Executive shall not be entitled to any other compensation, bonus, incentive,
or severance pay from the Bank; provided, however, that nothing in this Section
7(b) shall affect any vested rights which the Executive has under any pension,
thrift, or other benefit plan, excluding the BEP and the Severance Plan.

(vi)
All payments under Section 7(b) are contingent upon the Executive complying with
Sections 9, 11, 12, and 13 of this Agreement.

(c)
Termination through Retirement. In the event of the termination of the
Executive's employment pursuant to Section 6(e), the Executive shall be entitled
to receive the following payments and benefits:

(i)
All accrued and unpaid salary for time worked as of the date of termination;

(ii)
All accrued but unutilized vacation time as of the date of termination,
determined in accordance with the Bank’s employee handbook;

(iii)
Payment of the incentive compensation that the Executive would otherwise have
been entitled to for:

(1)
the total incentive award (both the annual and deferral component) under the
Incentive Plan, or any successor plan, for the year in which termination occurs,
calculated as if all performance targets for the current annual and deferral
award period had been met at the target award level and pro-rated based on the
number of full months the Executive was employed during the year of termination
divided by 12;

(2)
any previously deferred award (50% of the total incentive award) under the
Incentive Plan, or any successor plan, not



7

--------------------------------------------------------------------------------



EXECUTION COPY


subject to pro-ration or further adjustments based on performance target
achievement during the deferral period;
provided, however, that the HR&C Committee may, in its discretion, reduce or
eliminate any incentive compensation amounts paid under this subsection (iii)
for any of the circumstances set forth in Section 5.3(b)(1)-(3) or (5) of the
Incentive Plan or any similar provision set forth in any successor plan, as
applicable;
(iv)
an additional amount under the Bank’s BEP equal to the additional annual benefit
under Section 3.01 of the BEP, with the benefit under Section 3.01 being
calculated as if:

(1)    the Executive is three (3) years older than his actual age;
(2)
the Executive had three (3) additional years of service at the same annual rate
of compensation (as defined in the Regulations Governing the Comprehensive
Retirement Program for the Pentegra Defined Benefit Plan for Financial
Institutions as from time-to-time amended, and as adopted by the Bank) in effect
for the twelve- (12-) month period ending on the December 31 that immediately
precedes the Executive’s termination; and

(3)
the BEP continued in effect without change in accordance with its terms as in
effect on the date immediately preceding the Executive’s date of termination.

The Bank will distribute the amounts in this subsection (iv) at the same time
and in the same manner as the Executive has elected pursuant to section 3.02 of
the BEP.
(v)
participation in the Bank’s retiree health care benefit plans for the Executive
and his spouse, in accordance with the terms of the Federal Home Loan Bank of
Chicago Description of Retiree Medical Coverage.

(vi)
The Executive shall not be entitled to any other compensation, bonus, incentive,
or severance pay from the Bank; provided, however, that nothing in this Section
7(c) shall affect any vested rights which the Executive has under any pension,
thrift, or other benefit plan, excluding the BEP and the Severance Plan.

(vii)
All payments under Section 7(c) are contingent upon the Executive complying with
Sections 9, 11, 12, and 13 of this Agreement.



8

--------------------------------------------------------------------------------



EXECUTION COPY


(d)
Termination under Other Circumstances. In the event of termination of the
Executive's employment pursuant to any of the following provisions:

◦
Section 6(a)            [Death]

◦
Section 6(b)            [Disability]

•
Section 6(f)            [By the Bank Other Than for Cause]

the Executive (or the Executive's estate, as the case may be) shall be entitled
to receive the following payments and benefits:
(i)
all accrued and unpaid salary for time worked as of the date of termination;

(ii)
all accrued but unutilized vacation time as of the date of termination,
determined in accordance with the Bank’s employee handbook;

(iii)
salary continuation (at the base salary level in effect at the time of
termination) pursuant to the Bank’s normal payroll schedule for a period of one
(1) year;

(iv)
Payment of the incentive compensation that the Executive would otherwise have
been entitled to for:

(1)
the total incentive award (both the annual and deferral component) under the
Incentive Plan, or any successor plan, for the year in which termination occurs,
calculated as if all performance targets for the current annual and deferral
award period had been met at the target award level and pro-rated based on the
number of full months the Executive was employed during the year of termination
divided by 12;

(2)
any previously deferred award (50% of the total incentive award) under the
Incentive Plan, or any successor plan, not subject to pro-ration or further
adjustments based on performance target achievement during the deferral period;

provided, however, that the HR&C Committee may, in its discretion, reduce or
eliminate any incentive compensation amounts paid under this subsection (iv) for
any of the circumstances set forth in Section 5.3(b)(1)-(3) or (5) of the
Incentive Plan or any similar provision set forth in any successor plan, as
applicable;


9

--------------------------------------------------------------------------------



EXECUTION COPY


(v)
an additional amount under the Bank’s BEP equal to the additional annual benefit
under Section 3.01 of the BEP, with the benefit under Section 3.01 being
calculated as if:

(1)    the Executive is three (3) years older than his actual age;
(2)
the Executive had three (3) additional years of service at the same annual rate
of compensation (as defined in the Regulations Governing the Comprehensive
Retirement Program for the Pentegra Defined Benefits Plan for Financial
Institutions as from time-to-time amended, and as adopted by the Bank) in effect
for the twelve- (12-) month period ending on the December 31 that immediately
precedes the Executive’s termination; and

(3)
the BEP continued in effect without change in accordance with its terms as in
effect on the date immediately preceding the Executive’s date of termination.

The Bank will distribute the amounts in this subsection (vi) at the same time
and in the same manner as the Executive has elected pursuant to Section 3.02 of
the BEP.
(vi)
continued participation in the Bank’s employee health care benefit plans for the
Executive and his spouse, in accordance with the terms of the Severance Plan,
that would be applicable to the Executive if his employment had been terminated
pursuant to such plan, provided that the Bank shall continue paying the
employer’s portion of the Executive’s medical and/or dental insurance premiums,
if the Executive participates in either or both programs, for one (1) year; and

The Executive shall not be entitled to any other compensation, bonus, or
severance pay from the Bank; provided, however, that nothing in this Section
7(d) shall affect any vested rights which the Executive has under any pension,
thrift, or other benefit plan, excluding the BEP and the Severance Plan.
All payments under Section 7(d) are contingent upon the Executive complying with
Sections 9, 11, 12, and 13 of this Agreement.
(e)
Timing of Payments. Notwithstanding any provision of this Section 7, any payment
to the Executive, and the timing thereof, shall be subject to prior regulatory
approval or non-objection pursuant to Section 17 of this Agreement. Following
the completion of each of the foregoing conditions precedent in this Section 7,
as applicable, each payment under this Section 7 will be payable or will begin
to be paid (in the case of a series of payments) on the Bank’s first payroll
date that occurs at least five (5) business days following the completion of
such conditions.



10

--------------------------------------------------------------------------------



EXECUTION COPY


In addition, payments under subsections (b)(iii)-(iv), (c)(iii)-(v), and
(d)(iii)-(vi) of this Section 7 that become payable due to termination under
Section 6(b), (d), (e), or (f) shall not commence until the Executive has signed
a general release of all claims against the Bank in such form as the Bank shall
reasonably require, such release to be signed and effective within sixty (60)
days after the Executive’s date of termination.
(f)
Taxes. The Executive shall be responsible for the payment of all federal, state,
and local income and other taxes that may be due with respect to any payments
made to the Executive pursuant to this Agreement.

8. CONFLICT OF INTEREST.
The Executive may not use his position, influence, knowledge of confidential
information, or the Bank’s assets for personal gain. A direct or indirect
financial interest, including joint ventures in or with a competitor, supplier,
vendor, customer, or prospective customer without disclosure and written
approval from the Board is strictly prohibited and could be grounds for
termination for Cause. The Executive shall at all times comply with the Bank’s
Code of Ethics.
9. EXECUTIVE COVENANTS.
(a)
General. The Executive and the Bank understand and agree that the purpose of the
provisions of this Section 9 is to protect the legitimate business interests of
the Bank, as more fully described below, and is not intended to impair or
infringe upon the Executive’s right to work, earn a living, or acquire and
possess property from the fruits of his labor. The Executive hereby acknowledges
that the post-employment restrictions set forth in this Section 9 are reasonable
and that they do not, and will not, unduly impair his ability to earn a living
after the termination of his employment with the Bank. Therefore, subject to the
limitations of reasonableness imposed by law upon the restrictions set forth
herein, the Executive shall be subject to the restrictions set forth in this
Section 9.

(b)
Restriction on Disclosure and Use of Confidential Information. The Executive
understands and agrees that Confidential Information constitutes a valuable
asset of the Bank and its affiliated entities, and may not be converted to the
Executive’s own use. Accordingly, the Executive hereby agrees that the Executive
shall not, directly or indirectly, at any time during the Restricted Period,
reveal, divulge, or disclose to any Person not expressly authorized by the Bank
any Confidential Information, and the Executive shall not, directly or
indirectly, at any time during the Restricted Period, use or make use of any
Confidential Information in connection with any business activity other than
that of the Bank. The Parties acknowledge and agree that this Agreement is not
intended to, and does not, alter either the Bank’s rights or the Executive’s
obligations under any state or federal statutory or common law regarding trade
secrets and unfair trade practices.



11

--------------------------------------------------------------------------------



EXECUTION COPY


(c)
Nonsolicitation of Protected Employees. The Executive understands and agrees
that the relationship between the Bank and each of its Protected Employees
constitutes a valuable asset of the Bank and may not be converted to the
Executive’s own use. Accordingly, the Executive hereby agrees that, during the
Restricted Period, the Executive shall not, directly or indirectly, on the
Executive’s own behalf or as a principal or representative of any Person,
solicit any Protected Employee to terminate his or her employment with the Bank.

(d)
Exceptions from Disclosure Restrictions. Anything herein to the contrary
notwithstanding, the Executive shall not be restricted from disclosing or using
Confidential Information that: (i) is or becomes generally available to the
public other than as a result of an unauthorized disclosure by the Executive or
his agent; (ii) becomes available to the Executive in a manner that is not in
contravention of applicable law from a source (other than the Bank or its
affiliated entities, or one of its or their officers, employees, agents, or
representatives) that is not known by the Executive to be bound by a
confidential relationship with the Bank or its affiliated entities, or by a
confidentiality or other similar agreement; (iii) was known to the Executive on
a non-confidential basis and not in contravention of applicable law or a
confidentiality or other similar agreement before its disclosure to the
Executive by the Bank or its affiliated entities, or one of its or their
officers, employees, agents, or representatives; or (iv) is required to be
disclosed by law, court order, or legal process; provided, however, that in the
event disclosure is required by law, court order, or legal process, the
Executive shall provide the Bank with prompt notice of such requirement so that
the Bank may seek an appropriate order prior to any such required disclosure by
the Executive.

10. ENFORCEMENT OF RESTRICTIVE COVENANTS.
In the event the Executive breaches, or threatens to commit a breach, of any of
the provisions of the Restrictive Covenants, the Bank shall have the right and
remedy to enjoin, preliminarily and permanently, the Executive from violating or
threatening to violate the Restrictive Covenants and to have the Restrictive
Covenants specifically enforced by any court of competent jurisdiction, it being
agreed that any breach or threatened breach of the Restrictive Covenants would
cause irreparable injury to the Bank and that money damages would not provide an
adequate remedy to the Bank. The rights referred to in the preceding sentence
shall be independent of any others and severally enforceable, and shall be in
addition to, and not in lieu of, any other rights and remedies available to the
Bank at law or in equity.
11. RETURN OF PROPERTY.
The Executive agrees to deliver to the Bank upon the termination of the
Executive’s employment, and at any other time upon the Bank's request: (a) all
documents and other materials, whether made or compiled by the Executive alone
or with others, or made available to the Executive while employed by the Bank,
pertaining to Confidential Information or other inventions and works of the
Bank; (b) all Confidential Information, other inventions, or any other property
of the Bank in the Executive's possession, custody, or control, and (c) all
cellular telephones, data storage devices, and personal digital assistants paid
for or issued by the Bank.


12

--------------------------------------------------------------------------------



EXECUTION COPY


The above categories (a) through (c) include Confidential Information contained
on personal digital assistants, cellular telephones, external hard drives, USB
“flash” drives, other USB storage devices, FireWire storage devices, digital
music players, digital tapes, floppy disks, CDs, DVDs, personal e-mail accounts
(including web-based e-mail accounts such as Hotmail, Gmail, or Yahoo), memory
cards, zip disks or drives, and all other similar mediums which can be used to
store electronic data.
12. FUTURE COOPERATION AND ASSISTANCE.
(a)
Cooperation in Future Matters. The Executive hereby agrees that, for a period of
two (2) years following his date of termination, he shall cooperate with the
Bank’s reasonable requests relating to matters that pertain to the Executive’s
employment by the Bank, including, without limitation, providing information or
limited consultation as to such matters, participating in legal proceedings,
investigations, or audits on behalf of the Bank, or otherwise making himself
reasonably available to the Bank for other related purposes. Any such
cooperation shall be performed at times scheduled to take into consideration the
Executive’s other commitments, and the Executive shall be compensated at a
reasonable hourly or per diem rate to be agreed upon by the Parties to the
extent such cooperation is required on more than an occasional and limited
basis. The Executive shall also be reimbursed for all reasonable out-of-pocket
expenses. The Executive shall not be required to perform such cooperation to the
extent it conflicts with any requirements of exclusivity of service for another
employer, or otherwise, nor in any manner that, in the good-faith belief of the
Executive, would conflict with his rights under or ability to enforce this
Agreement.

(b)
Assistance with Claims. The Executive agrees that, for the period beginning on
the Effective Date, and continuing for a reasonable period after the Executive’s
date of termination, the Executive shall assist the Bank in defense of any
claims that may be made against the Bank, and shall assist the Bank in the
prosecution of any claims that may be made by the Bank, to the extent that such
claims may relate to services performed by the Executive for the Bank. The
Executive agrees to promptly inform the Bank if he becomes aware of any lawsuits
involving such claims that may be filed against the Bank. The Bank agrees to
provide legal counsel to the Executive in connection with such assistance (to
the extent legally permitted), and to reimburse the Executive for all of the
Executive’s reasonable out-of-pocket expenses associated with such assistance,
including travel expenses. For periods after the Executive’s employment with the
Bank terminates, the Executive shall be compensated for such assistance at a
reasonable hourly or per diem rate to be agreed upon by the Parties. The
Executive also agrees to promptly inform the Bank if he is asked to assist in
any investigation of the Bank (or its actions) that may relate to services
performed by the Executive for the Bank, regardless of whether a lawsuit has
then been filed against the Bank with respect to such investigation, unless the
Executive is prohibited by law or legal process from so informing the Bank.





13

--------------------------------------------------------------------------------



EXECUTION COPY


13. PUBLICITY; NON-DISPARAGEMENT.
Neither Party shall issue, without consent of the other Party, any press release
or make any public announcement with respect to this Agreement or the employment
relationship between them. Following the Effective Date of this Agreement, and
regardless of any dispute that may arise in the future, the Executive and the
Bank jointly and mutually agree that they shall not disparage, criticize, or
make statements that are negative, detrimental, or injurious to the other to any
individual or company, including within the Bank.
14. FEDERAL BENEFITS RULES.
If any provision of this Agreement (or any award of compensation) would cause
the Executive to incur any additional tax or interest under Section 409A of the
Code, or any regulations or Treasury guidance promulgated thereunder, the Bank
may reform such provision, provided that it shall (i) maintain, to the maximum
extent practical, the original intent of the applicable provision without
violating the provisions of Section 409A of the Code and (ii) notify and consult
with the Executive regarding such amendments or modifications prior to the
effective date of any change.
15. SEVERABILITY.
The Executive acknowledges and agrees that the Restrictive Covenants are
reasonable and valid in all respects. If any provision, restriction, or section
in this Agreement is determined to be in violation of any law, rule, or
regulation, or otherwise unenforceable, such determination shall not affect the
validity of any other provision, restriction, or section of this Agreement, but
such other provisions, restrictions, or sections shall remain in full force and
effect. Each provision, restriction, or section of this Agreement is severable
from every other provision, restriction, or section and constitutes a separate
and distinct covenant. In the event that a court of competent jurisdiction
determines that any provision of this Agreement is overly broad or
unenforceable, the Bank and the Executive specifically request that such court
sever it or reform such provision so that it is enforceable to the maximum
extent permitted by law; provided that the Bank’s obligation to pay the
Termination Payments set forth in Sections 7(b), (c), and (d) remain contingent
upon the Executive complying with Sections 9, 11, 12, and 13. If the Executive
challenges the enforceability of Sections 9, 11, 12, or 13, the Executive shall
not be entitled to the separation payments set forth in Sections 7(b), (c), and
(d).
16. SUCCESSORS.
This Agreement shall be binding upon and inure to the benefit of the Bank and
its successors and assigns, and the Executive, the Executive’s heirs, executors,
and administrators.
17. REGULATORY APPROVAL.
Notwithstanding any provision of this Agreement, the terms of this Agreement and
any payment to the Executive, including the timing thereof, shall be subject to
the prior approval or non-objection of the Federal Housing Finance Agency or any
successor agency.






14

--------------------------------------------------------------------------------



EXECUTION COPY


18. ENTIRE AGREEMENT; MODIFICATION.
This Agreement constitutes the entire Agreement between the Parties, and fully
supersedes any prior agreements or understandings between the Parties including,
without limitation, the Employment Agreements dated May 5, 2008, January 1,
2011, and January 1, 2015 between the Bank and the Executive. The Parties
acknowledge that they have not relied on any representations, promises, or
agreements of any kind made in connection with the decision to sign this
Agreement, except for those set forth in this Agreement. This Agreement may not
be altered or amended, except in writing, signed by the Executive and an
authorized representative of the Bank.
19. CHOICE OF LAW AND VENUE.
The Parties agree that this Agreement is to be governed by, and construed under,
the laws of the State of Illinois, without regard to its conflicts of law
provisions. The Parties further agree that all disputes shall be resolved
exclusively in the state or federal court located in Cook County, Illinois.
20. FEES.
The Bank agrees that is shall reimburse the Executive up to a maximum amount of
$10,000 for the reasonable legal fees incurred by him in connection with the
review and negotiation of this Agreement. Such amount shall be grossed up to the
Executive for tax purposes.
21. NOTICES.
Any notice required or permitted hereunder shall be in writing, and shall be
deemed duly given when hand delivered, or when mailed, first class mail, postage
prepaid, registered or certified, return receipt requested, to the addresses set
forth below:
Bank


200 East Randolph Drive
Chicago, IL 60601
Attention: General Counsel


Executive


522 Church Street
Apartment 5A
Evanston, IL 60201


The foregoing addresses may be changed at any time, or from time to time, by
written notice given in accordance with the provisions of this section.




15

--------------------------------------------------------------------------------



EXECUTION COPY


IN WITNESS WHEREOF, the Parties hereto have duly executed this Agreement as of
the Effective Date.




FEDERAL HOME LOAN BANK            EXECUTIVE
OF CHICAGO




By:     /s/ Michael G. Steelman        By:     /s/ Matthew R. Feldman
Name: Michael G. Steelman                Name:    Matthew R. Feldman
Title: Chairman of the Board            Title:    President and CEO
of Directors


Dated: May 22, 2018                Dated: May 22, 2018            




16